EXHIBIT 10.15

INTERCREDITOR AGREEMENT

 

by and between

CITIBANK, N.A.,

as Revolving Credit Agent,

and

CITIBANK, N.A.,

as Term Loan Agent

Dated as of July 24, 2007

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE 1.

 

 

 

 

 

 

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

 

 

 

 

Section 1.1.

 

UCC Definitions

 

 

2

 

Section 1.2.

 

Other Definitions

 

 

2

 

Section 1.3.

 

Rules of Construction

 

 

14

 

 

 

 

 

 

 

 

 

 

ARTICLE 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

LIEN PRIORITY

 

 

 

 

 

 

 

 

 

 

 

Section 2.1.

 

Pari Passu Liens

 

 

14

 

Section 2.2.

 

Waiver of Right to Contest Liens

 

 

15

 

Section 2.3.

 

[Reserved]

 

 

16

 

Section 2.4.

 

Exercise of Rights

 

 

16

 

Section 2.5.

 

No New Liens

 

 

17

 

Section 2.6.

 

Restricted Assets

 

 

17

 

 

 

 

 

 

 

 

 

 

ARTICLE 3.

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTIONS OF THE PARTIES

 

 

 

 

 

 

 

 

 

 

 

Section 3.1.

 

Certain Actions Permitted

 

 

18

 

Section 3.2.

 

Agent for Perfection

 

 

18

 

Section 3.3.

 

Sharing of Information and Access

 

 

19

 

Section 3.4.

 

Insurance

 

 

19

 

Section 3.5.

 

No Additional Rights for the Credit Parties Hereunder

 

 

19

 

 

 

 

 

 

 

 

 

 

ARTICLE 4.

 

 

 

 

 

 

 

 

 

 

 

 

 

APPLICATION OF PROCEEDS

 

 

 

 

 

 

 

 

 

 

 

Section 4.1.

 

Application of Proceeds

 

 

19

 

Section 4.2.

 

Specific Performance

 

 

20

 

 

 

 

 

 

 

 

 

 

ARTICLE 5.

 

 

 

 

 

 

 

 

 

 

 

 

 

INTERCREDITOR ACKNOWLEDGMENTS AND WAIVERS

 

 

 

 

 

 

 

 

 

 

 

Section 5.1.

 

[Reserved]

 

 

20

 

Section 5.2.

 

Modifications to Secured Debt Documents

 

 

20

 

Section 5.3.

 

Reinstatement and Continuation of Agreement

 

 

21

 

 

i


--------------------------------------------------------------------------------


 

 

ARTICLE 6.

 

 

 

 

 

 

 

 

 

 

 

 

 

[RESERVED]

 

 

 

 

 

 

 

 

 

 

 

 

 

ARTICLE 7.

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

 

 

 

 

Section 7.1.

 

[Reserved]

 

 

22

 

Section 7.2.

 

Further Assurances

 

 

22

 

Section 7.3.

 

Representations

 

 

22

 

Section 7.4.

 

Amendments

 

 

22

 

Section 7.5.

 

Addresses for Notices

 

 

23

 

Section 7.6.

 

No Waiver; Remedies

 

 

23

 

Section 7.7.

 

Continuing Agreement; Transfer of Secured Obligations

 

 

23

 

Section 7.8.

 

Governing Law; Entire Agreement

 

 

24

 

Section 7.9.

 

Counterparts

 

 

24

 

Section 7.10.

 

No Third-Party Beneficiaries

 

 

24

 

Section 7.11.

 

Designation of Additional Indebtedness; Joinder of Additional Agents

 

 

24

 

Section 7.12.

 

Headings

 

 

25

 

Section 7.13.

 

Severability

 

 

26

 

Section 7.14.

 

Attorneys’ Fees

 

 

26

 

Section 7.15.

 

Venue; Jury Trial Waiver

 

 

26

 

Section 7.16.

 

Intercreditor Agreement

 

 

26

 

Section 7.17.

 

No Warranties or Liability

 

 

27

 

Section 7.18.

 

Conflicts

 

 

27

 

Section 7.19.

 

Information Concerning Financial Condition of the Credit Parties

 

 

27

 

 

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

Additional Indebtedness Designation

 

 

 

 

Exhibit B

 

Additional Indebtedness Joinder

 

 

 

 

 

ii


--------------------------------------------------------------------------------


INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (as amended, supplemented, waived or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of July 24, 2007 between CITIBANK, N.A., in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “Revolving Credit Agent”) for the financial
institutions party from time to time to the Revolving Credit Agreement referred
to below (such financial institutions, together with their successors, assigns
and transferees, the “Revolving Credit Lenders” and, together with affiliates
thereof or other Persons in their capacity as Revolving Credit Bank Products
Affiliates or Revolving Credit Hedging Parties (in each case, as hereinafter
defined), the “Revolving Creditors”), and CITIBANK, N.A., in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “Term Loan Agent”) for the financial
institutions party from time to time to the Term Loan Credit Agreement referred
to below (such financial institutions, together with their successors, assigns
and transferees, the “Term Loan Lenders” and, together with affiliates thereof
or other Persons in their capacity as Term Loan Bank Products Affiliates or Term
Loan Hedging Parties (in each case, as herein defined), the “Term Loan
Creditors”).  Capitalized terms used herein without other definition are used as
defined in Article 1 hereof.

RECITALS

A.            Pursuant to that certain Credit Agreement dated as of the date
hereof by and among The ServiceMaster Company, a Delaware corporation (together
with its successors and assigns, the “Parent Borrower”), TruGreen Limited
Partnership, a Delaware limited partnership (“TruGreen”), The Terminix
International Company Limited Partnership, a Delaware limited partnership
(together with the Parent Borrower, TruGreen and its and their respective
successors and assigns, the “U.S. Borrowers”), the Revolving Credit Foreign
Borrowers party thereto from time to time as borrowers the Revolving Credit
Lenders and the Revolving Credit Agent (as such agreement may be amended,
supplemented, restated or otherwise modified from time to time, and as more
particularly defined herein, the “Revolving Credit Agreement”), the Revolving
Credit Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Revolving Credit Borrowers.

B.            Pursuant to certain guaranty agreements and security agreements
dated as of the date hereof (together, the “Revolving Credit Guaranties”) by the
Revolving Credit Guarantors in favor of the Revolving Credit Agent, the
Revolving Credit Guarantors have agreed to guarantee the payment and performance
of certain obligations of one or more of the Revolving Credit Borrowers under
the Revolving Credit Documents, as more particularly provided therein.

C.            As a condition to the effectiveness of the Revolving Credit
Agreement and to secure the obligations of the Revolving Credit Borrowers and
the Revolving Credit Guarantors (the Revolving Credit Borrowers, the Revolving
Credit Guarantors and each other Subsidiary of the Parent Borrower that is now
or hereafter becomes a party to any Revolving Credit Document, together, the
“Revolving Credit Parties”) under and in connection with the Revolving Credit
Documents, the Revolving Credit Parties have granted to the Revolving Credit
Agent (for the benefit of the Revolving Creditors) Liens on the Collateral, as
more particularly provided therein.

D.            Pursuant to that certain Credit Agreement dated as of the date
hereof by and among CDRSVM Acquisition Co., Inc. (the rights and obligations of
which are to be assumed by the Parent Borrower) (in its capacity as borrower
under Term Loan Credit Agreement, the “Term Loan Borrower”), the Term Loan
Lenders and the Term Loan Agent (as such agreement may be amended, supplemented,
restated or otherwise modified from time to time, and as more particularly
defined herein, the


--------------------------------------------------------------------------------


“Term Loan Credit Agreement”), the Term Loan Creditors have agreed to make
certain loans and other financial accommodations to or for the benefit of the
Term Loan Borrower.

E.             Pursuant to certain guaranty agreements and security agreements
dated as of the date hereof (together, the “Term Loan Guaranties”) by the Term
Loan Guarantors in favor of the Term Loan Agent, the Term Loan Guarantors have
agreed to guarantee the payment and performance of the Term Loan Borrower’s
obligations under the Term Loan Documents, as more particularly provided
therein.

F.             As a condition to the effectiveness of the Term Loan Credit
Agreement and to secure the obligations of the Term Loan Borrower and the Term
Loan Guarantors (the Term Loan Borrower, the Term Loan Guarantors and each other
Subsidiary of the Term Loan Borrower that is now or hereafter becomes a party to
any Term Loan Document, together, the “Term Loan Credit Parties”) under and in
connection with the Term Loan Documents, the Term Loan Credit Parties have
granted to the Term Loan Agent (for the benefit of the Term Loan Creditors)
Liens on the Collateral, as more particularly provided therein.

G.            Pursuant to this Agreement, the Parent Borrower may, from time to
time, designate certain additional Indebtedness of any Credit Party as
“Additional Indebtedness” by executing and delivering an Additional Indebtedness
Designation and by complying with the procedures set forth in Section 7.11, and
the holders of such Additional Indebtedness and any other applicable Additional
Creditors shall thereafter constitute Secured Creditors and any Additional Agent
therefor shall thereafter constitute a Secured Party Agent for all purposes
under this Agreement.

H.            Each of the Revolving Credit Agent (on behalf of the Revolving
Credit Creditors) and the Term Loan Agent (on behalf of the Term Loan Creditors)
and, by their acknowledgment hereof, the Revolving Credit Parties and the Term
Loan Credit Parties desire to agree to the relative priority of Liens on the
Collateral and certain other rights, priorities and interests as provided
herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:


ARTICLE 1.


DEFINITIONS

Section 1.1.    UCC Definitions.  The following terms which are defined in the
Uniform Commercial Code are used herein as so defined:  Accounts, Chattel Paper,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Financial
Assets, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Money, Payment Intangibles, Promissory Notes, Records, Securities Accounts,
Security, Security Entitlements, Supporting Obligations, and Tangible Chattel
Paper.

Section 1.2.    Other Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth below:

“Additional Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

2


--------------------------------------------------------------------------------


“Additional Bank Products Affiliate” shall mean any Additional Credit Facility
Creditor or any Affiliate of any Additional Credit Facility Creditor that has
entered into a Bank Products Agreement with a Credit Party with the obligations
of such Credit Party thereunder being secured by one or more Additional
Collateral Documents.

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness.

“Additional Collateral Documents” shall mean all “Security Documents” as defined
in any Additional Credit Facility, and in any event shall include all security
agreements, mortgages, deeds of trust, pledges and other collateral documents
executed and delivered in connection with any Additional Credit Facility, in
each case as the same may be amended, modified or supplemented from time to
time.

“Additional Credit Facilities” shall mean any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including without limitation any credit agreements, loan agreements,
indentures or other financing agreements, in each case as the same may be
amended, modified or supplemented from time to time, together with any other
agreement extending the maturity of, consolidating, restructuring, refunding,
replacing or refinancing all or any portion of the Additional Obligations,
whether by the same or any other lender, debtholder or group of lenders or
debtholders, or the same or any other agent, trustee or representative therefor,
and whether or not increasing the amount of any Indebtedness that may be
incurred thereunder.

“Additional Credit Facility Creditors” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities.

“Additional Credit Party” shall mean the Parent Borrower and each Subsidiary of
the Parent Borrower that is or becomes a party to any Additional Document.

“Additional Creditors” shall mean one or more Additional Credit Facility
Creditors and shall include all Additional Bank Product Affiliates and
Additional Hedging Parties and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as an “Additional
Creditor” under any Additional Credit Facility; and with respect to any
Additional Agent, shall mean the Additional Creditors represented by such
Additional Agent.

“Additional Documents” shall mean any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Bank Product
Agreements between any Credit Party and any Additional Bank Products Affiliate,
any Hedging Agreements between any Credit Party and any Additional Hedging
Party, those other ancillary agreements as to which any Additional Secured Party
is a party or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Credit Party or
any of its respective Subsidiaries or Affiliates and delivered to any Additional
Agent in connection with any of the foregoing or any Additional Credit Facility,
in each case as the same may be amended, modified or supplemented from time to
time.

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

“Additional Guaranties” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party.

3


--------------------------------------------------------------------------------


“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guaranty.

“Additional Hedging Party” shall mean any Additional Credit Facility Creditor or
any Affiliate of any Additional Credit Facility Creditor, or any other Person
designated by the Parent Borrower, in each case that has entered into a Hedging
Agreement with any Credit Party with the obligations of such Credit Party
thereunder being secured by one or more Additional Collateral Documents.

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(x) is permitted to be secured by a Lien on any Collateral by subsection 7.2 of
the Term Loan Credit Agreement (regardless of whether the Term Loan Credit
Agreement is then in effect) and (until the Discharge of Revolving Credit
Obligations) by subsection 7.2 of the Revolving Credit Agreement and (y) is
designated as “Additional Indebtedness” by the Parent Borrower pursuant to an
Additional Indebtedness Designation and in compliance with the procedures set
forth in Section 7.11, provided that such Additional Specified Indebtedness
(i) has terms that taken as a whole are not materially more restrictive than
those applicable to the Term Loan Credit Agreement and the Revolving Credit
Agreement (as determined in good faith by the Parent Borrower) and (ii) has a
final maturity that is after the final maturity of the Term Loan Credit
Agreement.

“Additional Indebtedness Designation” shall mean a certificate of the Parent
Borrower with respect to Additional Indebtedness, substantially in the form of
Exhibit A.

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Creditors in respect of such Additional Indebtedness, substantially in the form
of Exhibit B.

“Additional Obligations” shall mean all obligations of every nature of each
Additional Credit Party from time to time owed to any Additional Agent, any
Additional Creditors or any of them, including any Additional Bank Products
Affiliates or Additional Hedging Parties, under any Additional Document, whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy with respect to such Additional Credit Party, would have
accrued on any Additional Obligation, whether or not a claim is allowed against
such Additional Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Additional
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

“Additional Specified Indebtedness” shall mean any Indebtedness (as defined in
the Term Loan Credit Agreement) that is or may from time to time be incurred by
any Credit Party in compliance with subsection 7.1 of the Term Loan Credit
Agreement (regardless of whether the Term Loan Credit Agreement is then in
effect) and (until the Discharge of Revolving Credit Obligations) by subsection
7.1 of the Revolving Credit Agreement, other than any such Indebtedness so
incurred pursuant to clause (b)(ii), (b)(iii) (but only any such Indebtedness
incurred under the Senior Interim Loan Facility (as defined in the Term Loan
Credit Agreement or the Revolving Credit Agreement, as applicable), the Existing
Notes (as defined in the Term Loan Credit Agreement or the Revolving Credit
Agreement, as applicable) and Refinancing Indebtedness (as defined in the Term
Loan Credit Agreement or the Revolving Credit Agreement, as applicable) incurred
in respect of Indebtedness under the Senior Interim Loan Facility, the Existing
Notes or Indebtedness incurred in compliance with subsection 7.1(a)), (b)(vii),
(b)(ix) (other than Indebtedness consisting of Special Purpose Financing
Undertakings, as defined in the Term Loan Credit

4


--------------------------------------------------------------------------------


Agreement or the Revolving Credit Agreement, as applicable) or (b)(xiii) of
subsection 7.1 of the Term Loan Agreement and (until the Discharge of Revolving
Credit Obligations) of subsection 7.1 of the Revolving Credit Agreement.

“Affiliate” shall mean with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person.  For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 20% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Agent” shall mean any Secured Party Agent.

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide treasury or cash management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, netting, overdrafts and interstate
depository network services).

“Bankruptcy Code” shall mean title 11 of the United States Code.

“Board of Directors” for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

“Cash Equivalents” shall mean any of the following:  (a) money, (b) securities
issued or fully guaranteed or insured by the United States of America or a
member state of The European Union or any agency or instrumentality of any
thereof, (c) time deposits, certificates of deposit or bankers’ acceptances of
(i) any Term Loan Lender, Revolving Credit Lender or lender under any Additional
Credit Facility or any affiliate thereof or (ii) any commercial bank having
capital and surplus in excess of $500.0 million and the commercial paper of the
holding company of which is rated at least A-2 or the equivalent thereof by
Standard & Poor’s Ratings Group (a division of The McGraw Hill Companies Inc.),
and its successors (“S&P”) or at least P-2 or the equivalent thereof by Moody’s
Investors Service, Inc., and its successors (“Moody’s”) (or if at such time
neither is issuing ratings, then a comparable rating of another nationally
recognized rating agency), (d) money market instruments, commercial paper or
other short-term obligations rated at least A-2 or the equivalent thereof by S&P
or at least P-2 or the equivalent thereof by Moody’s (or if at such time neither
is issuing ratings, then a comparable rating of another nationally recognized
rating agency), (e) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the SEC under the
Investment Company Act of 1940, as amended and (f) investments similar to any of
the foregoing denominated in foreign currencies approved by the Board of
Directors of the Parent Borrower.

5


--------------------------------------------------------------------------------


“Collateral” shall mean all Property now owned or hereafter acquired by the
Parent Borrower or any Guarantor in or upon which a Lien is granted or purported
to be granted to any Agent under any of the Revolving Credit Collateral
Documents, the Term Loan Collateral Documents or the Additional Collateral
Documents, together with all rents, issues, profits, products, and Proceeds
thereof, but excluding Revolving Credit Foreign Collateral.  For the avoidance
of doubt, Collateral shall not include any Excluded Assets.

“Collateral Documents” shall mean the Term Loan Collateral Documents, the
Revolving Credit Collateral Documents and the Additional Collateral Documents.

“Common Mortgaged Collateral” shall mean any Collateral consisting of real
estate in which a security interest is created pursuant to a mortgage in favor
of any Secured Party Agent for the benefit of the Secured Parties represented
thereby and other Secured Parties, in each case as such mortgage may be amended,
supplemented or replaced from time to time in connection with the grant of any
Lien in such Collateral for the benefit of any Additional Secured Parties.

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments and any other
Collateral as to which a Lien may be perfected through possession or control by
the secured party or any agent therefor.

“Credit Documents” shall mean the Revolving Credit Documents, the Term Loan
Documents and any Additional Documents.

“Credit Parties” shall mean the Revolving Credit Parties, the Term Loan Credit
Parties and any Additional Credit Parties.

“Creditor” shall mean any Secured Creditor.

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, (a) the
payment in full in cash of the applicable Additional Obligations that are
outstanding and unpaid (including interest accruing on and after the
commencement of any Insolvency Proceeding at the rate set forth in the
applicable Additional Credit Facility) at the time all Additional Indebtedness
under such Additional Credit Facility is paid in full in cash, including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit) delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional Credit Facility (which shall not exceed an
amount equal to 105% of the aggregate undrawn amount of such letters of credit)
and (b) the termination of all then outstanding commitments to extend credit
under the applicable Additional Credit Facility.

“Discharge of Revolving Credit Obligations” shall mean (a) the payment in full
in cash of the applicable Revolving Credit Obligations that are outstanding and
unpaid (including interest accruing on and after the commencement of any
Insolvency Proceeding at the rate set forth in the applicable Revolving Credit
Agreement) at the time all Indebtedness under the applicable Revolving Credit
Agreement is paid in full in cash, including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding letters of credit) delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Revolving Credit Agreement (which shall not exceed an amount equal to
105% of the aggregate undrawn amount of such letters of credit), and (b) the
termination of all then outstanding commitments to extend credit under the
Revolving Credit Documents.

6


--------------------------------------------------------------------------------


“Discharge of Revolving Credit Obligations and Term Loan Obligations” shall mean
shall mean that the Discharge of Revolving Credit Obligations and the Discharge
of Term Loan Obligations shall both have occurred.

“Discharge of Secured Obligations” shall mean the occurrence of all of the
Discharge of Term Loan Obligations, the Discharge of Revolving Credit
Obligations and the Discharge of Additional Obligations.

“Discharge of Term Loan Obligations” shall mean (a) the payment in full in cash
of the applicable Term Loan Obligations that are outstanding and unpaid
(including interest accruing on and after the commencement of any Insolvency
Proceeding at the rate set forth in the applicable Term Loan Credit Agreement)
at the time all Indebtedness under the applicable Term Loan Credit Agreement is
paid in full in cash, including (if applicable), with respect to amounts
available to be drawn under outstanding letters of credit issued thereunder (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit) delivery or provision of cash or backstop letters
of credit in respect thereof in compliance with the terms of any such Term Loan
Credit Agreement (which shall not exceed an amount equal to 105% of the
aggregate undrawn amount of such letters of credit) and (b) the termination of
all then outstanding commitments to extend credit under the Term Loan Documents.

“Event of Default” shall mean an Event of Default under any Revolving Credit
Agreement, any Term Loan Credit Agreement or any Additional Credit Facility.

“Excluded Assets” shall have the meaning set forth (i) prior to the Discharge of
Revolving Credit Obligations and Term Loan Obligations, in the applicable
Revolving Credit Collateral Documents and the applicable Term Loan Collateral
Documents, and (ii) from and after the Discharge of Revolving Credit Obligations
and Term Loan Obligations, in any applicable Additional Collateral Documents. 
In addition, Excluded Assets shall include (a) from and after the Discharge of
Term Loan Obligations, any cash provided with respect to amounts available to be
drawn under outstanding letters of credit as contemplated by the definition of
such term, unless and until any Term Loan Obligations shall be reinstated
pursuant to Section 5.3, (b) from and after the Discharge of Revolving Credit
Obligations, any cash provided with respect to amounts available to be drawn
under outstanding letters of credit as contemplated by the definition of such
term, unless and until any Revolving Credit Obligations shall be reinstated
pursuant to Section 5.3, and (c) from and after any Discharge of Additional
Obligations, any cash provided with respect to amounts available to be drawn
under outstanding letters of credit as contemplated by the definition of such
term, unless and until any applicable Additional Obligations shall be reinstated
pursuant to Section 5.3.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

(a)           the taking of any action to enforce or realize upon any Lien,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code;

(b)           the exercise of any right or remedy provided to a secured creditor
on account of a Lien under any of the Credit Documents, under applicable law, in
an Insolvency Proceeding or otherwise, including the election to retain any of
the Collateral in satisfaction of a Lien;

7


--------------------------------------------------------------------------------


(c)           the taking of any action or the exercise of any right or remedy in
respect of the collection on, set off against, marshaling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

(d)           the appointment of a receiver, receiver and manager or interim
receiver of all or part of the Collateral;

(e)           the sale, lease, license, or other disposition of all or any
portion of the Collateral by private or public sale or any other means
permissible under applicable law;

(f)            the exercise of any other right of a secured creditor under Part
6 of Article 9 of the Uniform Commercial Code;

(g)           the exercise of any voting rights relating to any Capital Stock
included in the Collateral; and

(h)           the delivery of any notice, claim or demand relating to the
Collateral to any Person (including any securities intermediary, depository bank
or landlord) in possession or control of any Collateral.

For the avoidance of doubt, filing a proof of claim in bankruptcy court or
seeking adequate protection shall not be deemed to be an Exercise of Secured
Creditor Remedies.

“Existing Notes Indenture” shall mean the Indenture between The ServiceMaster
Company Limited Partnership, as issuer, and ServiceMaster Limited Partnership,
as guarantor, and the Existing Notes Trustee, dated as of August 15, 1997, as
supplemented by the First Supplemental Indenture thereto, between the same
parties, dated as of August 15, 1997, the Second Supplemental Indenture thereto,
between the Parent Borrower, as successor by merger to The ServiceMaster Company
Limited Partnership and ServiceMaster Limited Partnership, and the Existing
Notes Trustee, dated as of January 1, 1998, the Third Supplemental Indenture
thereto, between the Parent Borrower and the Existing Notes Trustee, dated as of
March 2, 1998 and the Fourth Supplemental Indenture, between the Parent Borrower
and the Existing Notes Trustee, dated as of August 10, 1999, as in effect on the
Closing Date.

“Existing Notes Trustee” shall mean The Bank of New York, successor to Harris
Trust and Savings Bank, as trustee under the Existing Notes Indenture.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“Foreign Subsidiary” shall mean any Subsidiary of the Parent Borrower (x) that
is organized and existing under the laws of any jurisdiction outside of the
United States of America or (y) that is a Subsidiary of the Parent Borrower and
has no material assets other than securities or Indebtedness of one or more
Foreign Subsidiaries (or Subsidiaries thereof), and intellectual property
relating to Foreign Subsidiaries (or Subsidiaries thereof) and other assets
relating to an ownership interest in any such securities, Indebtedness,
intellectual property or Subsidiaries.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

8


--------------------------------------------------------------------------------


“Guarantor” shall mean any of the Revolving Credit Guarantors, the Term Loan
Guarantors and any Additional Guarantors.

“Hedging Agreement” shall mean any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

“Holdings” means CDRSVM Holdings, Inc.

“Indebtedness” shall have the meaning assigned thereto in the Revolving Credit
Agreement, the Term Loan Credit Agreement or any Additional Credit Facility,
respectively, as applicable.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Lien Priority” shall mean, with respect to any Lien of the Revolving Credit
Agent, the Revolving Creditors, the Term Loan Agent, the Term Loan Creditors,
any Additional Agent or any Additional Creditors in the Collateral, the order of
priority of such Lien as specified in Section 2.1.

“Maximum Aggregate Secured Amount” shall have the meaning assigned thereto in
Section 2.6.

“Pari Passu Lien” shall mean a Lien granted (a) by a Term Loan Collateral
Document to the Term Loan Agent, (b) by a Revolving Credit Collateral Document
to the Revolving Credit Agent or (c) by an Additional Collateral Document to any
Additional Agent.

“Party” shall mean any of the Revolving Credit Agent, the Term Loan Agent or any
Additional Agent, and “Parties” shall mean all of the Revolving Credit Agent,
the Term Loan Agent and any Additional Agent.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

9


--------------------------------------------------------------------------------


“Recovery” shall have the meaning set forth in Section 5.3.

“Restricted Assets” shall mean any Equity Interests, indebtedness or other
obligations of a Significant Subsidiary held by any Credit Party or any
Principal Property of the Parent Borrower or a Significant Subsidiary.  For
purposes of the foregoing definition, the terms “Equity Interests,” “Principal
Property” and “Significant Subsidiary” are used as defined in the Existing Notes
Indenture, and the terms “indebtedness” and “obligations” are used with the same
meaning as such terms are used in Section 5.03(b) of the Existing Notes
Indenture. It is understood and agreed that an asset of a Credit Party that is a
Restricted Asset will cease to be a Restricted Asset (x) if the Existing Notes
Indenture ceases to be in full force and effect as a result of the satisfaction
and discharge thereof in accordance with its terms or (y) if such Credit Party
grants a Lien to any Person on such asset resulting in the Existing Notes
becoming equally and ratably secured by such asset pursuant to Section 5.03 of
the Existing Notes Indenture, for so long as the Existing Notes are so secured.

“Restricted Assets Collateral Document” shall mean any Collateral Document to
the extent  any Lien on any Restricted Asset is granted or purported to be
granted thereunder to any Agent or other Secured Party.

“Revolving Credit Agent” shall have the meaning assigned thereto in the Preamble
hereto and shall include any successor thereto as well as any Person designated
as the “Agent” or “Administrative Agent” under any Revolving Credit Agreement.

“Revolving Credit Agreement” shall have the meaning assigned thereto in the
Recitals hereto, together with any other agreement extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the Revolving Credit Obligations, whether by the same or any other
agent, lender or group of lenders and whether or not increasing the amount of
any Indebtedness that may be incurred thereunder.

“Revolving Credit Bank Products Affiliate” shall mean any Revolving Credit
Lender or any Affiliate of any Revolving Credit Lender that has entered into a
Bank Products Agreement with a Credit Party with the obligations of such Credit
Party thereunder being secured by one or more Revolving Credit Collateral
Documents.

“Revolving Credit Borrowers” shall mean the U.S. Borrowers and any Revolving
Credit Foreign Borrowers in their capacity as borrowers under any Revolving
Credit Agreement.

“Revolving Credit Collateral Documents” shall mean all “Security Documents” as
defined in the Revolving Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Revolving Credit Agreement, in each case as the same may
be amended, modified or supplemented from time to time.

“Revolving Credit Documents” shall mean the Revolving Credit Agreement, the
Revolving Credit Guaranties, the Revolving Credit Collateral Documents, any Bank
Product Agreements between any Revolving Credit Party and any Revolving Credit
Bank Products Affiliate, any Hedging Agreements between any Revolving Credit
Party and any Revolving Credit Hedging Party, those other ancillary agreements
as to which the Revolving Credit Agent or any Revolving Creditor is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Revolving Credit Party or any
of its respective Subsidiaries or Affiliates, and delivered to the Revolving
Credit Agent, in connection with any of the foregoing or any Revolving Credit
Agreement, in each case as the same may be amended, modified or supplemented
from time to time.

10


--------------------------------------------------------------------------------


“Revolving Credit Foreign Borrower” shall mean any Foreign Subsidiary of the
Parent Borrower in its capacity as a borrower under any Revolving Credit
Agreement.

“Revolving Credit Foreign Collateral” shall mean all Property now owned or
hereafter acquired by any Revolving Credit Foreign Borrower, or any Revolving
Credit Guarantor that is a Foreign Subsidiary, in or upon which a Lien is
granted or purported to be granted to the Revolving Credit Agent under any of
the Revolving Credit Collateral Documents to secure Revolving Credit Obligations
of any Revolving Credit Foreign Borrower or any Revolving Credit Guaranty
thereof, together with all rents, issues, profits, products, and Proceeds
thereof.

“Revolving Credit Guaranties” shall have the meaning assigned thereto in the
Recitals hereto.

“Revolving Credit Guarantors” shall mean the collective reference to Holdings
and each Subsidiary of the Parent Borrower that at any time is a guarantor under
any of the Revolving Credit Guaranties.

“Revolving Credit Hedging Party” shall mean any Revolving Credit Lender or any
Affiliate of any Revolving Credit Lender, or any other Person designated by the
Parent Borrower, in each case that has entered into a Hedging Agreement with a
Credit Party with the obligations of such Credit Party thereunder being secured
by one or more Revolving Credit Collateral Documents.

“Revolving Credit Lenders” shall have the meaning assigned thereto in the
Preamble hereto.

“Revolving Credit Obligations” shall mean all obligations of every nature of
each Revolving Credit Party from time to time owed to the Revolving Credit
Agent, the Revolving Credit Lenders or any of them, any Revolving Credit Bank
Products Affiliates or any Revolving Credit Hedging Parties, under any Revolving
Credit Document, whether for principal, interest (including interest which, but
for the filing of a petition in bankruptcy with respect to such Revolving Credit
Party, would have accrued on any Revolving Credit Obligation, whether or not a
claim is allowed against such Revolving Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under letters of
credit, payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Revolving Credit Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

“Revolving Credit Parties” shall have the meaning assigned thereto in the
Recitals hereto.

“Revolving Credit Secured Parties” shall mean the Revolving Credit Agent and the
Revolving Creditors.

“Revolving Creditors” shall have the meaning assigned thereto in the Preamble
hereto and shall include all Revolving Credit Bank Product Affiliates and
Revolving Credit Hedging Parties and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as a “Lender” under any
Revolving Credit Agreement.

“Secured Creditors” shall mean the Revolving Creditors, the Term Loan Creditors
and any Additional Creditor.

11


--------------------------------------------------------------------------------


“Secured Debt” shall mean:

(1)           all Revolving Credit Obligations;

(2)           all Term Loan Obligations; and

(3)           any Additional Obligations of any Credit Party.

“Secured Debt Documents” shall mean the Term Loan Documents, the Revolving
Credit Documents and any Additional Documents.

“Secured Obligations” shall mean the Term Loan Obligations, the Revolving Credit
Obligations and any Additional Obligations.

“Secured Parties” shall mean, at any time, all of the Secured Party Agents and
all of the Secured Creditors.

“Secured Party Agent” shall mean any of the Revolving Credit Agent, the Term
Loan Agent or any Additional Agent.

“Secured Party Representative” shall mean the Secured Party Agent designated by
the Secured Party Agents to act on behalf of the Secured Party Agents hereunder,
acting in such capacity.  The Secured Party Representative shall initially be
the Term Loan Agent.

“Subsidiary” of any Person shall mean a corporation, limited liability company,
partnership or other entity of which a majority of the outstanding shares of
stock of each class having ordinary voting power or other equity interests is
owned by such Person, by one or more Subsidiaries of such Person, or by such
Person and one or more of its Subsidiaries.

“Term Loan Agent” shall have the meaning assigned thereto in the Preamble hereto
and shall include any successor thereto as well as any Person designated as the
“Agent” or “Administrative Agent” under any Term Loan Credit Agreement.

“Term Loan Bank Products Affiliate” shall mean any Term Loan Lender or any
Affiliate of any Term Loan Lender that has entered into a Bank Products
Agreement with a Credit Party with the obligations of such Credit Party
thereunder being secured by one or more Term Loan Collateral Documents.

“Term Loan Collateral Documents” shall mean all “Security Documents” as defined
in the Term Loan Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any Term Loan Credit Agreement, in each case as the same may be
amended, modified or supplemented from time to time.

“Term Loan Credit Agreement” shall have the meaning assigned thereto in the
Recitals hereto, together with any other agreement extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the Term Loan Obligations, whether by the same or any other agent,
lender or group of lenders and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder.

12


--------------------------------------------------------------------------------


“Term Loan Credit Parties” shall have the meaning assigned thereto in the
Recitals hereto.

“Term Loan Creditors” shall have the meaning assigned thereto in the Preamble
hereto and shall include all Term Loan Bank Products Affiliates and Term Loan
Hedging Parties and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as a “Lender” under any Term Loan
Credit Agreement.

“Term Loan Documents” shall mean the Term Loan Credit Agreement, the Term Loan
Guaranties, the Term Loan Collateral Documents, any Bank Product Agreements
between any Term Loan Credit Party and any Term Loan Bank Products Affiliate,
any Hedging Agreements between any Term Loan Credit Party and any Term Loan
Hedging Party, those other ancillary agreements as to which the Term Loan Agent
or any Term Loan Creditor is a party or a beneficiary and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any Term Loan Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the Term Loan Agent, in connection with any of the
foregoing or any Term Loan Credit Agreement, in each case as the same may be
amended, modified or supplemented from time to time.

“Term Loan Guaranties” shall have the meaning assigned thereto in the Recitals
hereto.

“Term Loan Guarantors” shall mean, collectively, Holdings and each Subsidiary of
the Parent Borrower that at any time is a guarantor under any of the Term Loan
Guaranties.

“Term Loan Hedging Party” shall mean any Term Loan Lender or any Affiliate of
any Term Loan Lender, or any other Person designated by the Parent Borrower, in
each case that has entered into a Hedging Agreement with a Credit Party with the
obligations of such Credit Party thereunder being secured by one or more Term
Loan Collateral Documents.

“Term Loan Lenders” shall have the meaning assigned thereto in the Preamble
hereto.

“Term Loan Obligations” shall mean all obligations of every nature of each Term
Loan Credit Party from time to time owed to the Term Loan Agent, the Term Loan
Lenders or any of them, any Term Loan Bank Products Affiliates or any Term Loan
Hedging Party, under any Term Loan Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Term Loan Credit Party, would have accrued on any Term Loan
Obligation, whether or not a claim is allowed against such Term Loan Credit
Party for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the Term Loan Documents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.

“Term Loan Secured Parties” shall mean Term Loan Agent and the Term Loan
Creditors.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as

13


--------------------------------------------------------------------------------


enacted and in effect in a jurisdiction other than the State of New York, the
term “Uniform Commercial Code” will mean the Uniform Commercial Code or such
foreign personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

Section 1.3.   Rules of Construction.   Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
Article, section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified.  Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
reference herein to the repayment in full of an obligation shall mean the
payment in full in cash of such obligation, or in such other manner as may be
approved in writing by the requisite holders or representatives in respect of
such obligation, or in such other manner as may be approved by the requisite
holders or representatives in respect of such obligation.

ARTICLE 2.

LIEN PRIORITY

Section 2.1.   Pari Passu Liens.


(A)           NOTWITHSTANDING (I) THE DATE, TIME, METHOD, MANNER OR ORDER OF
GRANT, ATTACHMENT OR PERFECTION (INCLUDING ANY DEFECT OR DEFICIENCY OR ALLEGED
DEFECT OR DEFICIENCY IN ANY OF THE FORE-GOING) OF ANY LIENS GRANTED TO ANY
SECURED PARTY AGENT OR ANY SECURED CREDITORS IN RESPECT OF ALL OR ANY PORTION OF
THE COLLATERAL AND REGARDLESS OF HOW ANY SUCH LIEN WAS ACQUIRED (WHETHER BY
GRANT, STATUTE, OPERATION OF LAW, SUBROGATION OR OTHERWISE), (II) THE ORDER OR
TIME OF FILING OR RECORDATION OF ANY DOCUMENT OR INSTRUMENT FOR PERFECTING THE
LIENS IN FAVOR OF ANY OTHER SECURED PARTY AGENT OR ANY OTHER SECURED CREDITORS
IN ANY COLLATERAL, (III) ANY PROVISION OF THE UNIFORM COMMERCIAL CODE, THE
BANKRUPTCY CODE OR ANY OTHER APPLICABLE LAW, OR OF ANY SECURED DEBT DOCUMENTS,
(IV) WHETHER ANY SECURED PARTY AGENT, IN EACH CASE EITHER DIRECTLY OR THROUGH
AGENTS, HOLDS POSSESSION OF, OR HAS CONTROL OVER, ALL OR ANY PART OF THE
COLLATERAL, (V) THE FACT THAT ANY SUCH LIENS IN FAVOR OF ANY SECURED PARTY AGENT
OR ANY SECURED CREDITORS SECURING ANY OF THE SECURED OBLIGATIONS ARE (X)
SUBORDINATED TO ANY LIEN SECURING ANY OTHER OBLIGATION OF ANY CREDIT PARTY OR
(Y) OTHERWISE SUBORDINATED, VOIDED, AVOIDED, INVALIDATED OR LAPSED OR (VI) ANY
OTHER CIRCUMSTANCE OF ANY KIND OR NATURE WHATSOEVER, EACH SECURED PARTY AGENT,
FOR AND ON BEHALF OF ITSELF AND THE SECURED CREDITORS REPRESENTED THEREBY,
HEREBY AGREES THAT EXCEPT AS MAY BE SEPARATELY OTHERWISE AGREED BY AND BETWEEN
OR AMONG ANY APPLICABLE SECURED PARTY AGENTS, ANY LIEN IN RESPECT OF ALL OR ANY
PORTION OF THE COLLATERAL NOW OR HEREAFTER HELD BY OR ON BEHALF OF ANY SECURED
PARTY AGENT OR ANY SECURED PARTY CREDITOR THAT SECURES ALL OR ANY PORTION OF THE
SECURED OBLIGATIONS SHALL BE PARI PASSU AND EQUAL IN PRIORITY IN ALL RESPECTS
WITH ANY LIEN IN RESPECT OF ALL OR ANY PORTION OF THE COLLATERAL NOW OR
HEREAFTER HELD BY OR ON BEHALF OF ANY OTHER SECURED PARTY AGENT OR ANY OTHER
SECURED CREDITOR THAT SECURES ALL OR ANY PORTION OF THE SECURED OBLIGATIONS.


(B)           NOTWITHSTANDING ANY FAILURE BY ANY SECURED PARTY TO PERFECT ITS
SECURITY INTERESTS IN THE COLLATERAL OR ANY AVOIDANCE, INVALIDATION, PRIMING OR
SUBORDINATION BY ANY THIRD PARTY OR COURT OF

14


--------------------------------------------------------------------------------


competent jurisdiction of the security interests in the Collateral granted to
any of the Secured Parties, the priority and rights as between the respective
classes of Secured Parties with respect to the Collateral shall be as set forth
herein.


(C)           THE TERM LOAN AGENT, FOR AND ON BEHALF OF ITSELF AND THE TERM LOAN
CREDITORS, ACKNOWLEDGES AND AGREES THAT (X) CONCURRENTLY HEREWITH, THE REVOLVING
CREDIT AGENT, FOR THE BENEFIT OF ITSELF AND THE REVOLVING CREDITORS, HAS BEEN
GRANTED PARI PASSU LIENS UPON ALL OF THE COLLATERAL IN WHICH THE TERM LOAN AGENT
HAS BEEN GRANTED PARI PASSU LIENS, AND THE TERM LOAN AGENT HEREBY CONSENTS
THERETO, AND (Y) ONE OR MORE ADDITIONAL AGENTS, EACH ON BEHALF OF ITSELF AND ANY
ADDITIONAL CREDITORS REPRESENTED THEREBY, MAY BE GRANTED PARI PASSU LIENS UPON
ALL OF THE COLLATERAL IN WHICH THE TERM LOAN AGENT HAS BEEN GRANTED PARI PASSU
LIENS, AND THE TERM LOAN AGENT HEREBY CONSENTS THERETO.


(D)           THE REVOLVING CREDIT AGENT, FOR AND ON BEHALF OF ITSELF AND THE
REVOLVING CREDITORS, ACKNOWLEDGES AND AGREES THAT (X) CONCURRENTLY HEREWITH, THE
TERM LOAN AGENT, FOR THE BENEFIT OF ITSELF AND THE TERM LOAN CREDITORS, HAS BEEN
GRANTED PARI PASSU LIENS UPON ALL OF THE COLLATERAL IN WHICH THE REVOLVING
CREDIT AGENT HAS BEEN GRANTED PARI PASSU LIENS, AND THE REVOLVING CREDIT AGENT
HEREBY CONSENTS THERETO, AND (Y) ONE OR MORE ADDITIONAL AGENTS, EACH ON BEHALF
OF ITSELF AND ANY ADDITIONAL CREDITORS REPRESENTED THEREBY, MAY BE GRANTED PARI
PASSU LIENS UPON ALL OF THE COLLATERAL IN WHICH THE REVOLVING CREDIT AGENT HAS
BEEN GRANTED PARI PASSU LIENS, AND THE REVOLVING CREDIT AGENT HEREBY CONSENTS
THERETO.


(E)           EACH ADDITIONAL AGENT, FOR AND ON BEHALF OF ITSELF AND ANY
ADDITIONAL CREDITORS REPRESENTED THEREBY, ACKNOWLEDGES AND AGREES THAT (X)
CONCURRENTLY HEREWITH, EACH OF THE TERM LOAN AGENT, FOR THE BENEFIT OF ITSELF
AND THE TERM LOAN CREDITORS, AND THE REVOLVING CREDIT AGENT, FOR THE BENEFIT OF
ITSELF AND THE REVOLVING CREDITORS, HAS BEEN GRANTED PARI PASSU LIENS UPON ALL
OF THE COLLATERAL IN WHICH SUCH ADDITIONAL AGENT IS BEING GRANTED LIENS, AND
SUCH ADDITIONAL AGENT HEREBY CONSENTS THERETO, AND (Y) ONE OR MORE OTHER
ADDITIONAL AGENTS, EACH ON BEHALF OF ITSELF AND ANY ADDITIONAL CREDITORS
REPRESENTED THEREBY, HAVE BEEN OR MAY BE GRANTED PARI PASSU LIENS UPON ALL OF
THE COLLATERAL IN WHICH SUCH ADDITIONAL AGENT IS BEING GRANTED LIENS, AND SUCH
ADDITIONAL AGENT HEREBY CONSENTS THERETO.


(F)            THE PROVISION OF PARI PASSU AND EQUAL PRIORITY AS BETWEEN LIENS
OF ANY SECURED PARTY AGENT AND LIENS OF ANY OTHER SECURED PARTY AGENT, IN EACH
CASE AS SET FORTH HEREIN, SHALL NOT BE DEEMED TO PROVIDE THAT THE LIENS OF ANY
SECURED PARTY AGENT WILL BE PARI PASSU OR OF EQUAL PRIORITY WITH THE LIENS OF
ANY OTHER PERSON, OR TO SUBORDINATE ANY LIENS OF ANY SECURED PARTY AGENT TO THE
LIENS OF ANY PERSON.

Section 2.2.   Waiver of Right to Contest Liens.   Except as may separately
otherwise be agreed by and between or among any applicable Secured Party Agents,
each Secured Party Agent, for and on behalf of itself and the Secured Creditors
represented thereby, agrees that it and they shall not (and hereby waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability or perfection of the Liens of any other Secured Party
Agent or any Secured Creditors represented by such other Secured Party Agent, or
the provisions of this Agreement.  Except to the extent expressly set forth in
this Agreement, or as may be separately otherwise agreed by and between or among
any applicable Secured Party Agents, each Secured Party Agent, for and on behalf
of itself and the Secured Creditors represented thereby, agrees that none of
such Secured Party Agent and Secured Creditors will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any other
Secured Party Agent or any Secured Creditor represented by such other Secured
Party Agent under any applicable Secured Debt Documents with respect to the
Collateral.  Except to the extent expressly set forth in this Agreement, or as
may be separately

15


--------------------------------------------------------------------------------


otherwise agreed by and between or among any applicable Secured Party Agents,
each Secured Party Agent, on behalf of itself and the Secured Creditors
represented thereby, hereby waives any and all rights it or such Secured
Creditors may have as a pari passu lien creditor or otherwise to contest,
protest, object to or interfere with the manner in which any other Secured Party
Agent or any Secured Creditor represented by such other Secured Party Agent
seeks to enforce its Liens in any Collateral.

Section 2.3.   [Reserved].

Section 2.4.   Exercise of Rights.


(A)           NOTICE OF LIEN.  EXCEPT AS MAY BE SEPARATELY OTHERWISE AGREED BY
AND BETWEEN OR AMONG ANY APPLICABLE SECURED PARTY AGENTS, EACH SECURED PARTY
AGENT, FOR AND ON BEHALF OF ITSELF AND THE SECURED CREDITORS REPRESENTED
THEREBY, HEREBY AGREES THAT, UNTIL THE DISCHARGE OF SECURED OBLIGATIONS, IN
CONNECTION WITH ANY EXERCISE OF SECURED CREDITOR REMEDIES BY SUCH SECURED PARTY
AGENT OR ANY SUCH SECURED CREDITOR WITH RESPECT TO ANY COLLATERAL, SUCH SECURED
PARTY AGENT OR SECURED CREDITOR, AS APPLICABLE, SHALL ADVISE ANY PURCHASER OR
TRANSFEREE OF ANY COLLATERAL IN WRITING THAT THE SALE (WHETHER PUBLIC, PRIVATE,
BY FORECLOSURE, OR OTHERWISE) OR OTHER TRANSFER IS SUBJECT TO THE LIENS OF ANY
OTHER SECURED PARTY AGENT AND ANY SECURED CREDITORS REPRESENTED BY SUCH OTHER
SECURED PARTY AGENT AND THAT SUCH LIENS SHALL CONTINUE AS AGAINST THE COLLATERAL
TO BE SOLD.  IN ADDITION, EXCEPT AS MAY BE SEPARATELY OTHERWISE AGREED BY AND
BETWEEN OR AMONG ANY APPLICABLE SECURED PARTY AGENTS, EACH SECURED PARTY AGENT
AGREES, FOR AND ON BEHALF OF ITSELF AND THE SECURED CREDITORS REPRESENTED
THEREBY, THAT, UNTIL THE DISCHARGE OF SECURED OBLIGATIONS, ANY NOTICE OF ANY
PROPOSED FORECLOSURE OR SALE OF ANY COLLATERAL AND ANY OTHER NOTICE IN
CONNECTION WITH THE EXERCISE OF SECURED CREDITOR REMEDIES WITH RESPECT THERETO,
IN EACH CASE BY SUCH SECURED PARTY AGENT OR ANY SUCH SECURED CREDITOR, SHALL
STATE PROMINENTLY AND CLEARLY THAT THE SALE IS SUBJECT TO ANY PRIOR LIENS OF ANY
OTHER SECURED PARTY AGENT AND ANY SECURED CREDITORS REPRESENTED BY SUCH OTHER
SECURED PARTY AGENT AND THAT SUCH LIENS SHALL CONTINUE AS AGAINST THE COLLATERAL
TO BE SOLD.


(B)           NO OTHER RESTRICTIONS.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH SECURED PARTY AGENT AND EACH SECURED CREDITOR SHALL HAVE ANY AND
ALL RIGHTS AND REMEDIES IT MAY HAVE AS A CREDITOR UNDER APPLICABLE LAW,
INCLUDING THE RIGHT TO THE EXERCISE OF SECURED CREDITOR REMEDIES; PROVIDED,
HOWEVER, THAT THE EXERCISE OF SECURED CREDITOR REMEDIES WITH RESPECT TO THE
COLLATERAL SHALL BE SUBJECT TO THE LIEN PRIORITY AND TO THE PROVISIONS OF THIS
AGREEMENT, INCLUDING SECTION 4.1.  EACH SECURED PARTY AGENT MAY ENFORCE THE
PROVISIONS OF THE APPLICABLE SECURED DEBT DOCUMENTS, AND EACH SECURED PARTY
AGENT MAY EXERCISE ANY SECURED CREDITOR REMEDIES, ALL IN SUCH ORDER AND IN SUCH
MANNER AS EACH MAY DETERMINE IN THE EXERCISE OF ITS SOLE DISCRETION, CONSISTENT
WITH THE TERMS OF THIS AGREEMENT AND PROVISIONS OF APPLICABLE LAW; PROVIDED,
HOWEVER, THAT EACH SECURED PARTY AGENT AGREES TO PROVIDE TO EACH OTHER SUCH
PARTY COPIES OF ANY NOTICES THAT IT IS REQUIRED UNDER APPLICABLE LAW TO DELIVER
TO ANY CREDIT PARTY; PROVIDED, FURTHER, HOWEVER, THAT ANY SECURED PARTY AGENT’S
FAILURE TO PROVIDE ANY SUCH COPIES TO ANY OTHER SUCH PARTY SHALL NOT IMPAIR ANY
SECURED PARTY AGENT’S RIGHTS HEREUNDER OR UNDER ANY OF THE APPLICABLE SECURED
DEBT DOCUMENTS.  EXCEPT AS MAY BE SEPARATELY OTHERWISE AGREED BY AND BETWEEN OR
AMONG ANY APPLICABLE SECURED PARTY AGENTS, EACH SECURED PARTY AGENT AGREES FOR
AND ON BEHALF OF ITSELF AND EACH SECURED CREDITOR REPRESENTED THEREBY THAT SUCH
SECURED PARTY AGENT AND EACH SUCH SECURED CREDITOR WILL NOT INSTITUTE ANY SUIT
OR OTHER PROCEEDING OR ASSERT IN ANY SUIT, INSOLVENCY PROCEEDING OR OTHER
PROCEEDING ANY CLAIM AGAINST ANY OTHER SECURED PARTY AGENT OR ANY SECURED
CREDITOR REPRESENTED THEREBY SEEKING DAMAGES FROM OR OTHER RELIEF BY WAY OF
SPECIFIC PERFORMANCE, INSTRUCTIONS OR OTHERWISE, WITH RESPECT TO ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY SUCH PERSON WITH RESPECT TO THE COLLATERAL THAT
IS CONSISTENT WITH THE TERMS OF THIS AGREEMENT, AND NONE OF SUCH PERSONS SHALL
BE LIABLE FOR ANY SUCH ACTION TAKEN OR OMITTED TO BE TAKEN.

16


--------------------------------------------------------------------------------


Section 2.5.   No New Liens.   Except as may be separately otherwise agreed by
and between or among any applicable Secured Party Agents, each Secured Party
Agent, for and on behalf of itself and the Secured Creditors represented
thereby, hereby agrees that:

(I)      NO SUCH SECURED PARTY SHALL ACQUIRE OR HOLD ANY LIEN ON ANY ASSETS OF
ANY CREDIT PARTY (OTHER THAN EXCLUDED ASSETS OR REVOLVING CREDIT FOREIGN
COLLATERAL) SECURING ANY SECURED OBLIGATION WHICH ASSETS ARE NOT ALSO SUBJECT TO
THE LIEN OF EACH OTHER SECURED PARTY AGENT UNDER THE SECURED DEBT DOCUMENTS,
SUBJECT TO THE LIEN PRIORITY SET FORTH HEREIN; AND

(II)     IF ANY SUCH SECURED PARTY SHALL (NONETHELESS AND IN BREACH HEREOF)
ACQUIRE OR HOLD ANY LIEN ON ANY ASSETS OF ANY CREDIT PARTY (OTHER THAN EXCLUDED
ASSETS OR REVOLVING CREDIT FOREIGN COLLATERAL) SECURING ANY SECURED OBLIGATION
WHICH ASSETS ARE NOT ALSO SUBJECT TO THE LIEN OF EACH OTHER SECURED PARTY AGENT
UNDER THE SECURED DEBT DOCUMENTS, SUBJECT TO THE LIEN PRIORITY SET FORTH HEREIN,
THEN SUCH SECURED PARTY AGENT (OR THE RELEVANT SECURED CREDITOR) SHALL, WITHOUT
THE NEED FOR ANY FURTHER CONSENT OF ANY OTHER SECURED PARTY AND NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN ANY OTHER SECURED DEBT DOCUMENT, BE DEEMED TO ALSO
HOLD AND HAVE HELD SUCH LIEN FOR THE BENEFIT OF EACH OTHER SECURED PARTY AGENT
AS SECURITY FOR THE OTHER SECURED OBLIGATIONS (SUBJECT TO THE LIEN PRIORITY AND
OTHER TERMS HEREOF) AND SHALL PROMPTLY NOTIFY EACH SECURED PARTY AGENT IN
WRITING OF THE EXISTENCE OF SUCH LIEN;

provided that, at any Additional Agent’s option and with the Parent Borrower’s
consent, some or all of the other Secured Party Agents may acquire and hold
Liens on Restricted Assets that are not also subject to the Lien of such
Additional Agent

Section 2.6.   Restricted Assets.

Each Secured Party Agent, for and on behalf of itself and the Secured Creditors
represented thereby, hereby agrees and acknowledges that notwithstanding any
other provision hereof, the maximum aggregate principal or face amount of
Secured Obligations secured by Collateral constituting Restricted Assets shall
be limited to the lesser of (A)(i)10% of Consolidated Net Worth as defined in,
and determined as of the date hereof  in accordance with, the Existing Notes
Indenture, less (ii) $10,000,000 and (B) such amount as is permitted  under
Section 5.03 (b) of the Existing Notes Indenture to be secured without giving
rise to a requirement that the Existing Notes be equally and ratably secured
pursuant to Section 5.03 of the Existing Notes Indenture (the “Maximum Aggregate
Secured Amount”); provided that

(x)            if the Existing Notes Indenture ceases to be in full force and
effect as a result of the satisfaction and discharge thereof in accordance with
its terms, then the principal or face amount of Secured Obligations that may be
secured by such Collateral shall be equal to the aggregate principal or face
amount of the Obligations outstanding, and

(y)           if any Credit Party grants a Lien to any Person on any of such
Collateral resulting in the Existing Notes being equally and ratably secured by
such Collateral pursuant to Section 5.03 of the Existing Notes Indenture, then
the principal or face amount of Obligations that may be secured by the Pledged
Collateral shall be equal to the aggregate principal or face amount of the
Obligations outstanding for so long as the Existing Notes are so equally and
ratably secured.

17


--------------------------------------------------------------------------------



ARTICLE 3.


ACTIONS OF THE PARTIES

Section 3.1.           Certain Actions Permitted.  Each Secured Party Agent may
make such demands or file such claims in respect of the Secured Obligations owed
to such Secured Party Agent and the Secured Creditors represented thereby as are
necessary to prevent the waiver or bar of such claims under applicable statutes
of limitations or other statutes, court orders or rules of procedure at any
time.

Section 3.2.           Agent for Perfection.


(A)           EACH SECURED PARTY AGENT, FOR AND ON BEHALF OF ITSELF AND THE
SECURED PARTIES REPRESENTED THEREBY, AGREES TO HOLD ALL CASH COLLATERAL AND
CONTROL COLLATERAL IN ITS POSSESSION, CUSTODY, OR CONTROL (OR IN THE POSSESSION,
CUSTODY, OR CONTROL OF AGENTS OR BAILEES THEREFOR) AS AGENT FOR THE OTHER
SECURED PARTIES SOLELY FOR THE PURPOSE OF PERFECTING THE SECURITY INTEREST
GRANTED TO EACH OTHER SECURED PARTY AGENT OR SECURED PARTY IN SUCH CASH
COLLATERAL AND CONTROL COLLATERAL, SUBJECT TO THE TERMS AND CONDITIONS OF THIS
SECTION 3.2.  SUCH SECURED PARTY AGENT SHALL NOT HAVE ANY OBLIGATION WHATSOEVER
TO THE OTHER SECURED PARTIES TO ASSURE THAT SUCH CASH COLLATERAL AND CONTROL
COLLATERAL IS GENUINE OR OWNED BY ANY CREDIT PARTY OR ANY OTHER PERSON OR TO
PRESERVE RIGHTS OR BENEFITS OF ANY PERSON THEREIN.  THE DUTIES OR
RESPONSIBILITIES OF SUCH SECURED PARTY AGENT UNDER THIS SECTION 3.2 ARE AND
SHALL BE LIMITED SOLELY TO HOLDING OR MAINTAINING CONTROL OF SUCH CASH
COLLATERAL AND CONTROL COLLATERAL AS AGENT FOR THE OTHER PARTIES FOR PURPOSES OF
PERFECTING THE LIEN HELD BY THE SECURED PARTIES.  SUCH SECURED PARTY AGENT IS
NOT AND SHALL NOT BE DEEMED TO BE A FIDUCIARY OF ANY KIND FOR ANY SECURED PARTY
OR ANY OTHER PERSON.


(B)           EACH SECURED PARTY AGENT, FOR AND ON BEHALF OF ITSELF AND THE
SECURED PARTIES REPRESENTED THEREBY, AGREES TO HOLD ANY COMMON MORTGAGED
COLLATERAL HELD BY IT AS AGENT FOR THE OTHER SECURED PARTIES SOLELY FOR THE
PURPOSE OF PERFECTING THE SECURITY INTEREST GRANTED TO EACH OTHER SECURED PARTY
AGENT OR SECURED PARTY IN SUCH COMMON MORTGAGED COLLATERAL, SUBJECT TO THE TERMS
AND CONDITIONS OF THIS SECTION 3.2.  SUCH SECURED PARTY AGENT SHALL NOT HAVE ANY
OBLIGATION WHATSOEVER TO THE OTHER SECURED PARTIES TO ASSURE THAT SUCH COMMON
MORTGAGED COLLATERAL IS GENUINE OR OWNED BY ANY CREDIT PARTY OR ANY OTHER PERSON
OR TO PRESERVE RIGHTS OR BENEFITS OF ANY PERSON THEREIN.  THE DUTIES OR
RESPONSIBILITIES OF SUCH SECURED PARTY AGENT UNDER THIS SECTION 3.2 ARE AND
SHALL BE LIMITED SOLELY TO HOLDING OR MAINTAINING CONTROL OF SUCH COMMON
MORTGAGED COLLATERAL AS AGENT FOR THE OTHER PARTIES FOR PURPOSES OF PERFECTING
THE LIEN HELD BY THE SECURED PARTIES.  SUCH SECURED PARTY AGENT IS NOT AND SHALL
NOT BE DEEMED TO BE A FIDUCIARY OF ANY KIND FOR ANY SECURED PARTY OR ANY OTHER
PERSON.


(C)           IN THE EVENT THAT ANY SECURED PARTY RECEIVES ANY COLLATERAL OR
PROCEEDS OF THE COLLATERAL IN VIOLATION OF THE TERMS OF THIS AGREEMENT, THEN
SUCH SECURED PARTY SHALL PROMPTLY PAY OVER SUCH PROCEEDS OR COLLATERAL TO THE
SECURED PARTY REPRESENTATIVE IN THE SAME FORM AS RECEIVED WITH ANY NECESSARY
ENDORSEMENTS, FOR APPLICATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4.1.


(D)           EACH SECURED PARTY AGENT AGREES THAT (I) UNTIL THE DISCHARGE OF
TERM LOAN OBLIGATIONS, THE TERM LOAN AGENT SHALL HOLD ALL CASH COLLATERAL,
CONTROL COLLATERAL AND COMMON MORTGAGED COLLATERAL HELD BY THE SECURED PARTIES
AS AGENT FOR THE OTHER SECURED PARTIES, (II) AFTER THE DISCHARGE OF THE TERM
LOAN OBLIGATIONS AND UNTIL THE DISCHARGE OF THE REVOLVING CREDIT OBLIGATIONS,
THE REVOLVING CREDIT AGENT SHALL HOLD ALL CASH COLLATERAL, CONTROL COLLATERAL
AND COMMON MORTGAGE COLLATERAL HELD BY THE SECURED PARTIES AS AGENT FOR THE
OTHER SECURED PARTIES AND (III) AFTER THE DISCHARGE OF THE TERM LOAN OBLIGATIONS
AND THE DISCHARGE OF THE REVOLVING CREDIT OBLIGATIONS, ANY ADDITIONAL AGENT MAY
HOLD ALL CASH COLLATERAL, CONTROL COLLATERAL AND COMMON MORTGAGE COLLATERAL HELD
BY THE SECURED PARTIES AS AGENT FOR THE OTHER SECURED PARTIES.

18


--------------------------------------------------------------------------------


 

Section 3.3.           Sharing of Information and Access   In the event that any
Secured Party Agent shall, in the exercise of its rights under the applicable
Collateral Documents or otherwise, receive possession or control of any books
and records of any Credit Party that contain information identifying or
pertaining to the Collateral, such Secured Party Agent shall, upon request from
any other Secured Party Agent, and as promptly as practicable thereafter, either
make available to such Party such books and records for inspection and
duplication or provide to such Party copies thereof.

Section 3.4.           Insurance   Proceeds of Collateral include insurance
proceeds and, therefore, the Lien Priority shall govern the ultimate disposition
of casualty insurance proceeds.  The Secured Party Representative shall be named
as additional insured or loss payee, as applicable with respect to all liability
insurance policies relating to Collateral (as and to the extent provided in the
relevant Collateral Document).  The Secured Party Representative shall have the
sole and exclusive right, as against any Secured Party, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of
Collateral.  All proceeds of such insurance shall be remitted to the Secured
Party Representative, and each other Agent shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1.

Section 3.5.           No Additional Rights for the Credit Parties Hereunder  
Except as provided in Section 3.6, if any Secured Party shall enforce its rights
or remedies in violation of the terms of this Agreement, the Credit Parties
shall not be entitled to use such violation as a defense to any action by any
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any Secured Party.


ARTICLE 4.


APPLICATION OF PROCEEDS

Section 4.1.           Application of Proceeds.


(A)           REVOLVING NATURE OF REVOLVING CREDIT OBLIGATIONS.  EACH SECURED
PARTY AGENT, FOR AND ON BEHALF OF ITSELF AND THE SECURED PARTIES REPRESENTED
THEREBY, EXPRESSLY ACKNOWLEDGES AND AGREES THAT (I) THE REVOLVING CREDIT
AGREEMENT INCLUDES (AND FUTURE ADDITIONAL CREDIT FACILITIES MAY INCLUDE) A
REVOLVING COMMITMENT, THAT IN THE ORDINARY COURSE OF BUSINESS THE REVOLVING
CREDIT AGENT AND THE REVOLVING LENDERS WILL (AND ANY ADDITIONAL AGENT AND
ADDITIONAL CREDITORS MAY) APPLY PAYMENTS AND MAKE ADVANCES THEREUNDER; (II) THE
AMOUNT OF THE REVOLVING CREDIT OBLIGATIONS OR ADDITIONAL OBLIGATIONS THAT MAY BE
OUTSTANDING AT ANY TIME OR FROM TIME TO TIME MAY BE INCREASED OR REDUCED AND
SUBSEQUENTLY REBORROWED, AND THAT THE TERMS OF THE REVOLVING CREDIT OBLIGATIONS
OR ADDITIONAL OBLIGATIONS MAY BE MODIFIED, EXTENDED OR AMENDED FROM TIME TO
TIME, AND THAT THE AGGREGATE AMOUNT OF THE REVOLVING CREDIT OBLIGATIONS OR
ADDITIONAL OBLIGATIONS MAY BE INCREASED, REPLACED OR REFINANCED, IN EACH EVENT,
WITHOUT NOTICE TO OR CONSENT BY THE ANY OTHER SECURED PARTIES AND WITHOUT
AFFECTING THE PROVISIONS HEREOF; PROVIDED, HOWEVER, THAT FROM AND AFTER THE DATE
ON WHICH THE REVOLVING CREDIT AGENT OR ANY REVOLVING CREDITOR (OR ANY ADDITIONAL
AGENT OR ADDITIONAL CREDITOR) COMMENCES THE EXERCISE OF ANY SECURED CREDITOR
REMEDIES, ALL AMOUNTS RECEIVED BY THE REVOLVING CREDIT AGENT OR ANY SUCH
REVOLVING CREDITOR (OR ANY SUCH ADDITIONAL AGENT OR ADDITIONAL CREDITOR) SHALL
BE APPLIED AS SPECIFIED IN THIS SECTION 4.1.  THE LIEN PRIORITY SHALL NOT BE
ALTERED OR OTHERWISE AFFECTED BY ANY AMENDMENT, MODIFICATION, SUPPLEMENT,
EXTENSION, REPAYMENT, REBORROWING, INCREASE, REPLACEMENT, RENEWAL, RESTATEMENT
OR REFINANCING OF THE TERM LOAN OBLIGATIONS, THE REVOLVING CREDIT OBLIGATIONS OR
ANY ADDITIONAL OBLIGATIONS, OR ANY PORTION THEREOF.

19


--------------------------------------------------------------------------------


 


(B)           APPLICATION OF PROCEEDS OF COLLATERAL.  EACH SECURED PARTY AGENT,
FOR AND ON BEHALF OF ITSELF AND THE SECURED PARTIES REPRESENTED THEREBY, HEREBY
AGREES THAT, SUBJECT TO SECTION 2.6, ALL COLLATERAL, AND ALL PROCEEDS THEREOF,
RECEIVED BY ANY SECURED PARTY AGENT IN CONNECTION WITH ANY EXERCISE OF SECURED
CREDITOR REMEDIES SHALL BE APPLIED,

first, to the payment, on a pro rata basis, of costs and expenses of each
Secured Party Agent, as applicable, in connection with such Exercise of Secured
Creditor Remedies,

second, to the payment, on a pro rata basis, of the Secured  Obligations in
accordance with the Secured Debt Documents until the Discharge of Secured
Obligations shall have occurred, and

third, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct;

provided, that any Collateral constituting Restricted Assets, and any Proceeds
thereof, shall be so applied only up to an amount that does not in the aggregate
exceed the Maximum Aggregate Secured Amount, and thereafter the balance of such
Collateral and any Proceeds thereof shall be paid over to the applicable Credit
Parties.


(C)           LIMITED OBLIGATION OR LIABILITY.  IN EXERCISING REMEDIES, WHETHER
AS A SECURED CREDITOR OR OTHERWISE, NO SECURED PARTY AGENT SHALL HAVE ANY
OBLIGATION OR LIABILITY (EXCEPT AS MAY BE SEPARATELY AGREED BY AND BETWEEN OR
AMONG ANY APPLICABLE SECURED PARTY AGENTS) TO ANY OTHER SECURED PARTY, IN EACH
CASE REGARDING THE ADEQUACY OF ANY PROCEEDS OR FOR ANY ACTION OR OMISSION, SAVE
AND EXCEPT SOLELY FOR AN ACTION OR OMISSION THAT BREACHES THE EXPRESS
OBLIGATIONS UNDERTAKEN BY SUCH SECURED PARTY AGENT UNDER THE TERMS OF THIS
AGREEMENT.

Section 4.2.           Specific Performance.  Each Secured Party Agent is hereby
authorized to demand specific performance of this Agreement, whether or not any
Credit Party shall have complied with any of the provisions of any of the Credit
Documents, at any time when any other Party shall have failed to comply with any
of the provisions of this Agreement applicable to it.  Each Secured Party Agent,
for and on behalf of itself and the Secured Parties represented thereby, hereby
irrevocably waives any defense based on the adequacy of a remedy at law that
might be asserted as a bar to such remedy of specific performance.


ARTICLE 5.


INTERCREDITOR ACKNOWLEDGMENTS AND WAIVERS

Section 5.1.           [Reserved].

Section 5.2.           Modifications to Secured Debt Documents.


(A)           EXCEPT AS MAY BE SEPARATELY OTHERWISE AGREED BY AND BETWEEN OR
AMONG ANY APPLICABLE SECURED PARTY AGENTS, EACH SECURED PARTY AGENT, FOR AND ON
BEHALF OF ITSELF AND THE SECURED CREDITORS REPRESENTED THEREBY, HEREBY AGREES
THAT, WITHOUT AFFECTING THE OBLIGATIONS OF SUCH SECURED PARTIES HEREUNDER, ANY
OTHER SECURED PARTY AGENT AND ANY SECURED CREDITORS REPRESENTED THEREBY MAY, AT
ANY TIME AND FROM TIME TO TIME, IN THEIR SOLE DISCRETION WITHOUT THE CONSENT OF
OR NOTICE TO ANY SUCH SECURED PARTY (EXCEPT TO THE EXTENT SUCH NOTICE OR CONSENT
IS REQUIRED PURSUANT TO THE EXPRESS PROVISIONS OF THIS AGREEMENT), AND WITHOUT
INCURRING ANY LIABILITY TO ANY SUCH SECURED PARTY, AMEND, RESTATE, SUPPLEMENT,


 

20


--------------------------------------------------------------------------------



REPLACE, REFINANCE, EXTEND, CONSOLIDATE, RESTRUCTURE OR OTHERWISE MODIFY ANY OF
THE SECURED DEBT DOCUMENTS TO WHICH SUCH OTHER SECURED PARTY AGENT OR ANY
SECURED CREDITOR REPRESENTED THEREBY IS PARTY OR BENEFICIARY IN ANY MANNER
WHATSOEVER, INCLUDING TO:

(I)      CHANGE THE MANNER, PLACE, TIME OR TERMS OF PAYMENT OR RENEW, ALTER OR
INCREASE ALL OR ANY OF THE SECURED OBLIGATIONS OR OTHERWISE AMEND, RESTATE,
SUPPLEMENT OR OTHERWISE MODIFY IN ANY MANNER, OR GRANT ANY WAIVER OR RELEASE
WITH RESPECT TO, ALL OR ANY PART OF THE SECURED OBLIGATIONS OR ANY OF THE
SECURED DEBT DOCUMENTS;

(II)     RETAIN OR OBTAIN A LIEN ON ANY PROPERTY OF ANY PERSON TO SECURE ANY OF
THE SECURED OBLIGATIONS, AND IN CONNECTION THEREWITH TO ENTER INTO ANY
ADDITIONAL SECURED DEBT DOCUMENTS;

(III)    AMEND, OR GRANT ANY WAIVER, COMPROMISE, OR RELEASE WITH RESPECT TO, OR
CONSENT TO ANY DEPARTURE FROM, ANY GUARANTY OR OTHER OBLIGATIONS OF ANY PERSON
OBLIGATED IN ANY MANNER UNDER OR IN RESPECT OF THE SECURED OBLIGATIONS;

(IV)    RELEASE ITS LIEN ON ANY COLLATERAL OR OTHER PROPERTY;

(V)     EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS AGAINST ANY CREDIT PARTY
OR ANY OTHER PERSON;

(VI)    RETAIN OR OBTAIN THE PRIMARY OR SECONDARY OBLIGATION OF ANY OTHER PERSON
WITH RESPECT TO ANY OF THE SECURED OBLIGATIONS; AND

(VII)   OTHERWISE MANAGE AND SUPERVISE THE SECURED OBLIGATIONS AS SUCH OTHER
SECURED PARTY AGENT SHALL DEEM APPROPRIATE.


(B)           THE SECURED OBLIGATIONS MAY BE REFINANCED, IN WHOLE OR IN PART, IN
EACH CASE, WITHOUT NOTICE TO, OR THE CONSENT (EXCEPT TO THE EXTENT A CONSENT IS
REQUIRED TO PERMIT THE REFINANCING TRANSACTION UNDER ANY SECURED DEBT DOCUMENT)
OF, ANY SECURED PARTY AGENT OR SECURED CREDITORS, ALL WITHOUT AFFECTING THE LIEN
PRIORITIES PROVIDED FOR HEREIN OR THE OTHER PROVISIONS HEREOF; PROVIDED,
HOWEVER, THAT, IF THE INDEBTEDNESS REFINANCING ANY SUCH SECURED OBLIGATIONS IS
TO CONSTITUTE SECURED OBLIGATIONS, THE HOLDERS OF SUCH REFINANCING INDEBTEDNESS
(OR AN AUTHORIZED AGENT OR TRUSTEE ON THEIR BEHALF) BIND THEMSELVES IN WRITING
TO THE TERMS OF THIS AGREEMENT PURSUANT TO SUCH DOCUMENTS OR AGREEMENTS
(INCLUDING AMENDMENTS OR SUPPLEMENTS TO THIS AGREEMENT) AS THE REMAINING PARTIES
HERETO SHALL REASONABLY REQUEST AND IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE
TO SUCH PARTIES, AND ANY SUCH REFINANCING TRANSACTION SHALL BE IN ACCORDANCE
WITH ANY APPLICABLE PROVISIONS OF THE SECURED DEBT DOCUMENTS.  FOR THE AVOIDANCE
OF DOUBT, THE SECURED OBLIGATIONS MAY BE REFINANCED, IN WHOLE OR IN PART, IN
EACH CASE, WITHOUT NOTICE TO, OR THE CONSENT (EXCEPT TO THE EXTENT A CONSENT IS
REQUIRED TO PERMIT THE REFINANCING TRANSACTION UNDER ANY SECURED DEBT DOCUMENT)
OF, ANY SECURED PARTY AGENT OR SECURED CREDITORS, THROUGH THE INCURRENCE OF
ADDITIONAL INDEBTEDNESS, SUBJECT TO SECTION 7.11.

Section 5.3.           Reinstatement and Continuation of Agreement.  If any
Secured Party Agent or Secured Creditor is required in any Insolvency Proceeding
or otherwise to turn over or otherwise pay to the estate of any Credit Party or
any other Person any payment made in satisfaction of all or any portion of the
Secured Obligations (a “Recovery”), then the Secured Obligations shall be
reinstated to the extent of such Recovery.  If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect in the event of such Recovery, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the Parties from

21


--------------------------------------------------------------------------------


such date of reinstatement.  All rights, interests, agreements and obligations
of each Secured Party Agent and each Secured Creditor under this Agreement shall
remain in full force and effect and shall continue irrespective of the
commencement of, or any discharge, confirmation, conversion or dismissal of, any
Insolvency Proceeding by or against any Credit Party or any other circumstance
which otherwise might constitute a defense available to, or a discharge of, any
Credit Party in respect of the Secured Obligations.  No priority or right of any
Secured Party Agent or any Secured Creditor shall at any time be prejudiced or
impaired in any way by any act or failure to act on the part of the Parent
Borrower or any Guarantor or by the noncompliance by any Person with the terms,
provisions or covenants of any of the Secured Debt Documents, regardless of any
knowledge thereof which any Secured Party Agent or any Secured Creditor may
have.


ARTICLE 6.


[RESERVED]


ARTICLE 7.


MISCELLANEOUS

Section 7.1.           [Reserved].

Section 7.2.           Further Assurances.   The Parties will, at their own
expense and at any time and from time to time, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that any Party may reasonably request, in order to
protect any right or interest granted or purported to be granted hereby or to
enable such Party to exercise and enforce its rights and remedies hereunder;
provided, however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

Section 7.3.           Representations.   The Term Loan Agent represents and
warrants to each other Secured Party Agent that it has the requisite power and
authority under the Term Loan Documents to enter into, execute, deliver and
carry out the terms of this Agreement on behalf of itself and the Term Loan
Creditors.  The Revolving Credit Agent represents and warrants to each other
Secured Party Agent that it has the requisite power and authority under the
Revolving Credit Documents to enter into, execute, deliver and carry out the
terms of this Agreement on behalf of itself and the Revolving Creditors.  Each
Additional Agent represents and warrants to each other Secured Party Agent that
it has the requisite power and authority under the applicable Additional
Documents to enter into, execute, deliver and carry out the terms of this
Agreement on behalf of itself and any Additional Creditors represented thereby.

Section 7.4.           Amendments.   No amendment or waiver of any provision of
this Agreement, and no consent to any departure by any Party hereto, shall be
effective unless it is in a written agreement executed by each Party (except as
provided in Section 7.11 with respect to any Additional Indebtedness Joinder). 
No amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Party hereto, that changes, alters, modifies or otherwise
adversely affects any power, privilege, right, remedy, liability or obligation
of, or otherwise adversely affects in any manner, any Additional Agent that is
not then a Party, or any Additional Creditor not then represented by an
Additional

22


--------------------------------------------------------------------------------


Agent that is then a Party (including but not limited to any change, alteration,
modification or other adverse effect upon any power, privilege, right, remedy,
liability or obligation of or other adverse effect upon any such Additional
Agent or Additional Creditor that may at any subsequent time become a Party or
beneficiary hereof) shall be effective unless it is consented to in writing by
the Parent Borrower (regardless of whether any such Additional Agent or
Additional Creditor ever becomes a Party or beneficiary hereof).  No amendment
or waiver of any provision of this Agreement relating to any Restricted Assets
(including without limitation Section 2.6, the provisos to Sections 2.5 and
4.1(b), the definitions of “Existing Notes Indenture,” “Existing Notes Trustee,”
“Restricted Assets” and “Restricted Assets Collateral Documents,” and any
definitions to the extent relating to any such provision or definition), and no
consent to any departure by any Party hereto, that changes, alters, modifies or
otherwise adversely affects any power, privilege, right, remedy, liability or
obligation of , or otherwise adversely affects in any manner, the Parent
Borrower or any of its Subsidiaries, shall be effective unless it is consented
to in writing by the Parent Borrower.

Section 7.5.           Addresses for Notices.  Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied, or
sent by overnight express courier service or United States mail and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of a telecopy or five (5) days after deposit in the United States mail
(certified, with postage prepaid and properly addressed).  The addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section 7.5) shall be as set forth below or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.

Term Loan
Agent:                                                                                                                                              
Citibank, N.A.
390 Greenwich Street
New York, New York  10013
Attention:  Carl S. Cho
Facsimile:  (866) 492-5916
Telephone:  (212) 723-9295

Revolving Credit
Agent:                                                                                                             
Citibank, N.A.
390 Greenwich Street
New York, New York  10013
Attention:  Carl S. Cho
Facsimile:  (866) 492-5916
Telephone:  (212) 723-9295

Any Additional
Agent:                                                                                                                   
As set forth in the Additional Indebtedness Joinder executed and delivered by
such Additional Agent pursuant to Section 7.11.

Section 7.6.           No Waiver; Remedies.   No failure on the part of any
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.  The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

Section 7.7.           Continuing Agreement; Transfer of Secured Obligations.  
This Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of Secured Obligations shall have occurred, subject
to Section 5.3, (b) be binding upon the Parties and their successors and
assigns, and (c) inure to the benefit of and be enforceable by the Parties and
their respective

23


--------------------------------------------------------------------------------


successors, transferees and assigns.  Nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral, subject to Section 7.10.  All
references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding.  Without limiting the generality of the foregoing clause
(c), any Secured Party Agent or Secured Creditor may assign or otherwise
transfer all or any portion of the Secured Obligations to any other Person
(other than any Credit Party or any Affiliate of any Credit Party and any
Subsidiary of any Credit Party), and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to such
Secured Party Agent or Secured Creditor herein or otherwise.  The Secured
Parties may continue, at any time and without notice to the other Parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.

Section 7.8.           Governing Law; Entire Agreement.   The validity,
performance, and enforcement of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.  This Agreement
constitutes the entire agreement and understanding among the Parties with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

Section 7.9.           Counterparts.   This Agreement may be executed in any
number of counterparts, and it is not necessary that the signatures of all
Parties be contained on any one counterpart hereof; each counterpart will be
deemed to be an original, and all together shall constitute one and the same
document.

Section 7.10.        No Third-Party Beneficiaries.   This Agreement is solely
for the benefit of the Secured Party Agents and the Secured Creditors, except as
provided in the following sentence.  No other Person (including any Credit Party
or any Affiliate of any Credit Party or any Subsidiary of any Credit Party)
shall be deemed to be a third-party beneficiary of this Agreement, except that
Parent Borrower shall be a third-party beneficiary of this Agreement solely for
the purposes of (x) the second and third sentences of Section 7.4 and (y)
Section 7.11.

Section 7.11.        Designation of Additional Indebtedness; Joinder of
Additional Agents.


(A)           THE PARENT BORROWER MAY DESIGNATE ANY ADDITIONAL INDEBTEDNESS
COMPLYING WITH THE REQUIREMENTS OF THE DEFINITION THEREOF AS ADDITIONAL
INDEBTEDNESS FOR PURPOSES OF THIS AGREEMENT, UPON COMPLYING WITH THE FOLLOWING
CONDITIONS:

(I)      ONE OR MORE ADDITIONAL AGENTS FOR ONE OR MORE ADDITIONAL CREDITORS IN
RESPECT OF SUCH ADDITIONAL INDEBTEDNESS SHALL HAVE EXECUTED THE ADDITIONAL
INDEBTEDNESS JOINDER WITH RESPECT TO SUCH ADDITIONAL INDEBTEDNESS, AND THE
PARENT BORROWER OR ANY SUCH ADDITIONAL AGENT SHALL HAVE DELIVERED SUCH EXECUTED
ADDITIONAL INDEBTEDNESS JOINDER TO THE TERM LOAN AGENT, THE REVOLVING CREDIT
AGENT AND ANY OTHER ADDITIONAL AGENT THEN PARTY TO THIS AGREEMENT;

(II)     AT LEAST FIVE BUSINESS DAYS PRIOR TO DELIVERY OF THE ADDITIONAL
INDEBTEDNESS JOINDER, THE PARENT BORROWER SHALL HAVE DELIVERED TO THE TERM LOAN
AGENT, THE REVOLVING CREDIT AGENT AND ANY OTHER ADDITIONAL AGENT THEN PARTY TO
THIS AGREEMENT COMPLETE AND CORRECT COPIES OF ANY ADDITIONAL CREDIT FACILITY,
ADDITIONAL GUARANTIES AND ADDITIONAL COLLATERAL DOCUMENTS THAT WILL GOVERN SUCH
ADDITIONAL INDEBTEDNESS UPON GIVING EFFECT TO SUCH DESIGNATION (WHICH MAY BE
UNEXECUTED COPIES OF ADDITIONAL DOCUMENTS TO BE EXECUTED AND DELIVERED
CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH DESIGNATION);

24


--------------------------------------------------------------------------------


 

(III)    THE PARENT BORROWER SHALL HAVE EXECUTED AND DELIVERED TO THE TERM LOAN
AGENT, THE REVOLVING CREDIT AGENT AND ANY OTHER ADDITIONAL AGENT THEN PARTY TO
THIS AGREEMENT THE ADDITIONAL INDEBTEDNESS DESIGNATION WITH RESPECT TO SUCH
ADDITIONAL INDEBTEDNESS;

(IV)    ALL STATE AND LOCAL STAMP, RECORDING, FILING, INTANGIBLE AND SIMILAR
TAXES OR FEES (IF ANY) THAT ARE PAYABLE IN CONNECTION WITH THE INCLUSION OF SUCH
ADDITIONAL INDEBTEDNESS UNDER THIS AGREEMENT SHALL HAVE BEEN PAID AND REASONABLE
EVIDENCE THEREOF SHALL HAVE BEEN GIVEN TO THE TERM LOAN AGENT, THE REVOLVING
CREDIT AGENT AND ANY OTHER ADDITIONAL AGENT THEN PARTY TO THIS AGREEMENT; AND

(V)     NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


(B)           UPON SATISFACTION OF THE CONDITIONS SPECIFIED IN THE PRECEDING
SECTION 7.11(A), THE DESIGNATED ADDITIONAL INDEBTEDNESS SHALL CONSTITUTE
“ADDITIONAL INDEBTEDNESS,” ANY ADDITIONAL CREDIT FACILITY UNDER WHICH SUCH
ADDITIONAL INDEBTEDNESS IS OR MAY BE INCURRED SHALL CONSTITUTE AN “ADDITIONAL
CREDIT FACILITY,” ANY HOLDER OF SUCH ADDITIONAL INDEBTEDNESS OR OTHER APPLICABLE
ADDITIONAL CREDITOR SHALL CONSTITUTE AN “ADDITIONAL CREDITOR,” AND ANY
ADDITIONAL AGENT FOR ANY SUCH ADDITIONAL CREDITOR SHALL CONSTITUTE AN
“ADDITIONAL AGENT” FOR ALL PURPOSES UNDER THIS AGREEMENT.  THE DATE ON WHICH
SUCH CONDITIONS SPECIFIED IN CLAUSE (A) SHALL HAVE BEEN SATISFIED WITH RESPECT
TO ANY ADDITIONAL INDEBTEDNESS IS HEREIN CALLED THE “ADDITIONAL EFFECTIVE DATE”
WITH RESPECT TO SUCH ADDITIONAL INDEBTEDNESS.  PRIOR TO THE ADDITIONAL EFFECTIVE
DATE WITH RESPECT TO ANY ADDITIONAL INDEBTEDNESS, ALL REFERENCES HEREIN TO
ADDITIONAL INDEBTEDNESS SHALL BE DEEMED NOT TO TAKE INTO ACCOUNT SUCH ADDITIONAL
INDEBTEDNESS, AND THE RIGHTS AND OBLIGATIONS OF THE TERM LOAN AGENT, THE
REVOLVING CREDIT AGENT AND EACH OTHER ADDITIONAL AGENT THEN PARTY TO THIS
AGREEMENT SHALL BE DETERMINED ON THE BASIS THAT SUCH ADDITIONAL INDEBTEDNESS IS
NOT THEN DESIGNATED.  ON AND AFTER THE ADDITIONAL EFFECTIVE DATE WITH RESPECT TO
SUCH ADDITIONAL INDEBTEDNESS, ALL REFERENCES HEREIN TO ADDITIONAL INDEBTEDNESS
SHALL BE DEEMED TO TAKE INTO ACCOUNT SUCH ADDITIONAL INDEBTEDNESS, AND THE
RIGHTS AND OBLIGATIONS OF THE TERM LOAN AGENT, THE REVOLVING CREDIT AGENT AND
EACH OTHER ADDITIONAL AGENT THEN PARTY TO THIS AGREEMENT SHALL BE DETERMINED ON
THE BASIS THAT SUCH ADDITIONAL INDEBTEDNESS IS THEN DESIGNATED.


(C)           IN CONNECTION WITH ANY DESIGNATION OF ADDITIONAL INDEBTEDNESS
PURSUANT TO THIS SECTION 7.11, EACH OF THE TERM LOAN AGENT, THE REVOLVING CREDIT
AGENT AND EACH ADDITIONAL AGENT THEN PARTY HERETO AGREES (X) TO EXECUTE AND
DELIVER ANY AMENDMENTS, AMENDMENTS AND RESTATEMENTS, RESTATEMENTS OR WAIVERS OF
OR SUPPLEMENTS TO OR OTHER MODIFICATIONS TO ANY TERM LOAN COLLATERAL DOCUMENTS,
REVOLVING CREDIT COLLATERAL DOCUMENTS OR ADDITIONAL COLLATERAL DOCUMENTS, AS
APPLICABLE, AND ANY BLOCKED ACCOUNT, CONTROL OR OTHER AGREEMENTS RELATING TO ANY
SECURITY INTEREST IN CONTROL COLLATERAL, CASH COLLATERAL AND COMMON MORTGAGED
COLLATERAL, AND TO MAKE OR CONSENT TO ANY FILINGS OR TAKE ANY OTHER ACTIONS, AS
MAY BE REASONABLY DEEMED BY THE PARENT BORROWER TO BE NECESSARY OR REASONABLY
DESIRABLE FOR ANY LIEN ON ANY COLLATERAL TO SECURE SUCH ADDITIONAL INDEBTEDNESS
TO BECOME A VALID AND PERFECTED LIEN (WITH THE PRIORITY CONTEMPLATED BY THE
APPLICABLE ADDITIONAL INDEBTEDNESS DESIGNATION DELIVERED PURSUANT TO THIS 
SECTION 7.11 AND BY THIS AGREEMENT), AND (Y) OTHERWISE TO REASONABLY COOPERATE
TO EFFECTUATE A DESIGNATION OF ADDITIONAL INDEBTEDNESS PURSUANT TO THIS SECTION
7.11 (INCLUDING, WITHOUT LIMITATION, IF REQUESTED, BY EXECUTING AN
ACKNOWLEDGMENT OF ANY ADDITIONAL INDEBTEDNESS JOINDER OR OF THE OCCURRENCE OF
ANY ADDITIONAL EFFECTIVE DATE).

Section 7.12.        Headings.   The headings of the articles and sections of
this Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

25


--------------------------------------------------------------------------------


Section 7.13.        Severability.   If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.

Section 7.14.        Attorneys’ Fees.   The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.15.        Venue; Jury Trial Waiver.


(A)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY SECURED DEBT DOCUMENTS AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(B)           EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

Section 7.16.        Intercreditor Agreement.  This Agreement is the
Intercreditor Agreement referred to in the Term Loan Credit Agreement, the
Revolving Credit Agreement and each Additional Credit Facility.

26


--------------------------------------------------------------------------------


Section 7.17.        No Warranties or Liability.   Each Party acknowledges and
agrees that none of the other Parties has made any representation or warranty
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any other Term Loan Document, any other Revolving Credit
Document or any other Additional Document.  Except as otherwise provided in this
Agreement, each Party will be entitled to manage and supervise its respective
extensions of credit to any Credit Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

Section 7.18.        Conflicts.   In the event of any conflict between the
provisions of this Agreement and the provisions of any Term Loan Document, any
Revolving Credit Document or any Additional Document, the provisions of this
Agreement shall govern.

Section 7.19.        Information Concerning Financial Condition of the Credit
Parties.   Each Party hereby assumes responsibility for keeping itself informed
of the financial condition of the Credit Parties and all other circumstances
bearing upon the risk of nonpayment of the Term Loan Obligations, the Revolving
Credit Obligations or any Additional Obligations, as applicable.  Each Party
hereby agrees that no Party shall have any duty to advise any other Party of
information known to it regarding such condition or any such circumstances.  In
the event any Party, in its sole discretion, undertakes at any time or from time
to time to provide any information to any other Party to this Agreement, it
shall be under no obligation (a) to provide any such information to such other
Party or any other Party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.

[Signature pages follow]

 

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Term Loan Agent, for and on behalf of itself and the
Term Loan Creditors, and the Revolving Credit Agent, for and on behalf of itself
and the Revolving Creditors, have caused this Agreement to be duly executed and
delivered as of the date first above written.

CITIBANK, N.A., in its capacity as Term Loan Agent

 

 

 

 

 

By:

/s/ Edward T. Crook

 

 

Name:  Edward T. Crook

 

 

Title:  Managing Director

 

 

 

 

 

CITIBANK, N.A., in its capacity as Revolving Credit Agent

 

 

 

 

 

By:

/s/ Edward T. Crook

 

 

Name:  Edward T. Crook

 

 

Title:  Managing Director

 

 

S-1


--------------------------------------------------------------------------------


ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Term Loan Agent, the Term Loan Creditors, the Revolving Credit Agent, the
Revolving Creditors, any Additional Agent and any Additional Creditors, and will
not do any act or perform any obligation which is not in accordance with the
agreements set forth in this Agreement. Each Credit Party further acknowledges
and agrees that it is not an intended beneficiary or third party beneficiary
under this Agreement, except as expressly provided in Section 7.10.

CREDIT PARTIES:

 

 

 

CDRSVM HOLDING, INC.

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name: Theresa A. Gore

 

 

Title: Vice President and Treasurer

 

 

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Senior Vice President & Treasurer

 

 

S-2


--------------------------------------------------------------------------------


 

INSTAR SERVICES GROUP, INC.

 

 

 

 

 

By:

/s/ David J. Demos

 

 

Name: David J. Demos

 

 

Title: Chief Executive Officer, President & Secretary

 

 

 

 

 

 

 

By:

/s/ Richard J. Augustine

 

 

Name: Richard J. Augustine

 

 

Title: Treasurer

 

 

 

 

 

INSTAR SERVICES GROUP, L.P.

 

 

 

 

 

By:

INSTAR SERVICES MANAGEMENT,
LLC, its general partner

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: Senior Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Assistant Treasurer

 

 

 

 

 

INSTAR SERVICES HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: Senior Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Assistant Treasurer

 

S-3


--------------------------------------------------------------------------------


 

INSTAR SERVICES MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: Senior Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Assistant Treasurer

 

 

 

 

 

MERRY MAIDS LIMITED PARTNERSHIP

 

 

 

 

 

By:

MM MAIDS L.L.C., its general partner

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Vice President & Treasurer

 

 

 

 

 

MM MAIDS L.L.C.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Vice President & Treasurer

 

S-4


--------------------------------------------------------------------------------


 

SERVICEMASTER CONSUMER SERVICES, INC.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: President & Chief Operating Officer

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Treasurer

 

 

 

 

 

SERVICEMASTER CONSUMER SERVICES

 

LIMITED PARTNERSHIP

 

 

 

 

 

By:

SERVICEMASTER CONSUMER SERVICES, INC., its general partner

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: President & Chief Operating Officer

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Treasurer

 

S-5


--------------------------------------------------------------------------------


 

SERVICEMASTER HOLDING CORPORATION

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Treasurer

 

 

 

 

 

SERVICEMASTER MANAGEMENT CORPORATION

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Treasurer

 

 

 

 

 

SERVICEMASTER RESIDENTIAL/COMMERCIAL SERVICES LIMITED PARTNERSHIP

 

 

 

 

 

By:

SM CLEAN L.L.C., its general partner

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Treasurer

 

S-6


--------------------------------------------------------------------------------


 

SM CLEAN L.L.C.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Treasurer

 

 

 

 

 

TERMINIX INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: Treasurer

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Assistant Treasurer

 

 

 

 

 

THE TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP

 

 

 

 

 

By:

TERMINIX INTERNATIONAL, INC.,

 

 

its general partner

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: Treasurer

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Assistant Treasurer

 

 

 

 

 

S-7


--------------------------------------------------------------------------------


 

TRUGREEN COMPANIES L.L.C.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Treasurer

 

 

 

 

 

TRUGREEN, INC.

 

 

 

 

 

By:

/s/ Jim L. Kaput

 

 

Name: Jim L. Kaput

 

 

Title: Senior Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Assistant Treasurer

 

 

 

 

 

TRUGREEN LANDCARE L.L.C.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name: Ernest J. Mrozek

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Vice President & Assistant Treasurer

 

 

S-8


--------------------------------------------------------------------------------


 

TRUGREEN LIMITED PARTNERSHIP

 

 

 

By:

TRUGREEN, INC., its general partner

 

 

 

By:

/s/ Jim Kaput

 

 

Name: Jim Kaput

 

 

Title: Senior Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name: Eric Zarnikow

 

 

Title: Assistant Treasurer

 

 

S-9


--------------------------------------------------------------------------------


EXHIBIT A

ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of _______ __, 2___, by [THE SERVICEMASTER COMPANY, a
Delaware corporation](1) (the “Parent Borrower”).  Capitalized terms used herein
and not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement (as amended, supplemented, waived or otherwise modified
from time to time, the “Intercreditor Agreement”) entered into as of July 24,
2007, between Citibank, N.A., in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Revolving Credit Agent”) for the Revolving Credit Lenders and Citibank,
N.A., in its capacities as administrative agent and collateral agent (together
with its successors and assigns in such capacities, the “Term Loan Agent”) for
Term Loan Lenders.(2)

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 2___ (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list Additional Creditors] [and Additional Agent, as
agent (the “Additional Agent”)].(3)

Section 7.11 of the Intercreditor Agreement permits the Parent Borrower to
designate Additional Indebtedness under the Intercreditor Agreement. 
Accordingly:

Section 1.  Representations and Warranties.  The Parent Borrower hereby
represents and warrants to the Revolving Credit Agent, the Term Loan Agent, and
any Additional Agent that:

(1)           the Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility constitutes “Additional Indebtedness” which complies
with the definition of such term in the Intercreditor Agreement;

(2)           all conditions set forth in Section 7.11 of the Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied; and

(3)           on the date hereof there does not exist, and after giving effect
to the designation of such Additional Indebtedness there will not exist, any
Event of Default.

Section 2.  Designation of Additional Indebtedness.  The Parent Borrower hereby
designates such Additional Indebtedness as Additional Indebtedness under the
Intercreditor Agreement.

--------------------------------------------------------------------------------

(1)             Revise as appropriate to refer to any permitted successor or
assign.

(2)             Revise as appropriate to refer to any successor Revolving Credit
Agent or Term Loan Agent and to add reference to any previously added Additional
Agent.

(3)             Revise as appropriate to refer to the relevant Additional Credit
Facility, Additional Creditors and any Additional Agent.

 


--------------------------------------------------------------------------------


 

IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

[THE SERVICEMASTER COMPANY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ii


--------------------------------------------------------------------------------


EXHIBIT B

ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of _______________, 2___, among CITIBANK, N.A., in its
capacities as administrative agent and collateral agent (together with its
successors and assigns in such capacities, the “Revolving Credit Agent”)(4) for
the Revolving Credit Lenders, CITIBANK, N.A., in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “Term Loan Agent”)(5) for the Term Loan Lenders,
[list any previously added Additional Agent] [and insert name of each Additional
Agent under any Additional Credit Facility being added hereby as party] and any
successors or assigns thereof, to the Intercreditor Agreement dated as of July
24, 2007 (as amended, modified or supplemented from time to time, the
“Intercreditor Agreement”) among the Revolving Credit Agent, [and] the Term Loan
Agent [and (list any previously added Additional Agent)].  Capitalized terms
used herein and not otherwise defined herein shall have the meaning specified in
the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 2___ (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list any applicable Additional Creditors (the
“Joining Additional Creditors”)] [and insert name of each applicable Additional
Agent (the “Joining Additional Agent”)].(6)

Section 7.11 of the Intercreditor Agreement permits the Parent Borrower to
designate Additional Indebtedness under the Intercreditor Agreement.  The Parent
Borrower has so designated Additional Indebtedness incurred or to be incurred
under the Additional Credit Facility as Additional Indebtedness by means of an
Additional Indebtedness Designation.

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,](7) hereby agrees with the Revolving Credit Agent,
the Term

--------------------------------------------------------------------------------

(4)             Revise as appropriate to refer to any successor Revolving Credit
Agent.

(5)             Revise as appropriate to refer to any successor Term Loan Agent.

(6)             Revise as appropriate to refer to the relevant Additional Credit
Facility, Additional Creditors and any Additional Agent.

(7)             Revise as appropriate to refer to any Additional Agent being
added hereby and any Additional Creditors represented thereby.

 


--------------------------------------------------------------------------------


 

Loan Agent and any other Additional Agent party to the Intercreditor Agreement
as follows:

Section 1.  Agreement to be Bound.  The [Joining Additional Agent, for itself
and on behalf of the Joining Additional Creditors,](8) hereby agrees to be bound
by the terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date, be deemed to be a party to the Intercreditor
Agreement.

Section 2.  Recognition of Claims.  (a) The Revolving Credit Agent (for itself
and on behalf of the Revolving Creditors), the Term Loan Agent (for itself and
on behalf of the Term Loan Creditors) and [each of] the Additional Agent[s](for
itself and on behalf of any Additional Creditors represented thereby) hereby
agree that the interests of the respective Secured Parties in the Liens granted
to the Revolving Credit Agent, the Term Loan Agent, or any Additional Agent, as
applicable, under the applicable Credit Documents shall be treated, as among the
Secured Parties, as having the priorities provided for in Section 2.1 of the
Intercreditor Agreement, and shall at all times be allocated among the Secured
Parties as provided therein regardless of any claim or defense (including
without limitation any claims under the fraudulent transfer, preference or
similar avoidance provisions of applicable bankruptcy, insolvency or other laws
affecting the rights of creditors generally) to which the Revolving Credit
Agent, the Term Loan Agent, any Additional Agent or any Secured Party may be
entitled or subject.  The Revolving Credit Agent (for itself and on behalf of
the Revolving Creditors), the Term Loan Agent (for itself and on behalf of the
Term Loan Creditors), and any Additional Agent party to the Intercreditor
Agreement (for itself and on behalf of any Additional Creditors represented
thereby) (a) recognize the existence and validity of the Additional Obligations
represented by the Additional Credit Facility, and (b) agree to refrain from
making or asserting any claim that the Additional Credit Facility or other
applicable Additional Documents are invalid or not enforceable in accordance
with their terms as a result of the circumstances surrounding the incurrence of
such obligations.  The [Joining Additional Agent (for itself and on behalf of
the Joining Additional Creditors] (a) recognize[s] the existence and validity of
the Revolving Credit Obligations represented by the Revolving Credit Agreement
and the existence and validity of the Term Loan Obligations represented by the
Term Loan Credit Agreement(9) and (b) agree[s] to refrain from making or
asserting any claim that the Revolving Credit Agreement, the Term Loan Credit
Agreement or other Revolving Credit Documents or Term Loan Documents,(10) as

--------------------------------------------------------------------------------

(8)             Revise references throughout as appropriate to refer to the
party or parties being added.

(9)             Add reference to any previously added Additional Credit Facility
and related Additional Obligations as appropriate.

(10)       Add reference to any previously added Additional Credit Facility and
related Additional Documents as appropriate.

 

ii


--------------------------------------------------------------------------------


 

the case may be, are invalid or not enforceable in accordance with their terms
as a result of the circumstances surrounding the incurrence of such obligations.

Section 3.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

Section 4.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[Add Signatures]

 

iii


--------------------------------------------------------------------------------